
	
		III
		110th CONGRESS
		2d Session
		S. RES. 494
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Casey (for himself
			 and Mr. Corker) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 23, 2008
			Reported by Mr. Biden,
			 without amendment and with an amendment to the preamble
		
		
			May 1, 2008
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  need for Iraq’s neighbors and other international partners to fulfill their
		  pledges to provide reconstruction assistance to Iraq.
	
	
		Whereas a sustained flow of international economic
			 reconstruction assistance to the Government of Iraq and provincial and regional
			 authorities in Iraq is essential to the restoration of basic services in Iraq,
			 job creation, and the future stabilization of that country;
		Whereas reconstruction assistance should be administered
			 in a transparent, accountable, and equitable manner in order to help alleviate
			 sectarian grievances and facilitate national political reconciliation;
		Whereas the United States has already spent approximately
			 $18,500,000,000 on reconstruction assistance and Congress has authorized the
			 expenditure of $24,000,000,000 for reconstruction assistance;
		Whereas, on December 18, 2007, the Government
			 Accountability Office (GAO) reported that, as of October 2007, international
			 donors had pledged a total of approximately $16,400,000,000 in support of
			 Iraq’s reconstruction since 2003, of which roughly $13,600,000,000 was pledged
			 at an October 2003 donor conference in Madrid, Spain;
		Whereas the GAO reported that international donors have
			 provided only approximately $7,000,000,000 for reconstruction assistance, or
			 less than half of the original pledged amount;
		Whereas the conclusion reached by the Iraq Study Group
			 (ISG) in December 2006 that [i]nternational support for Iraqi
			 reconstruction has been tepid remains true and reinforces the ISG’s
			 subsequent recommendation that [a]n essential part of reconstruction
			 efforts in Iraq should be greater involvement by and with international
			 partners, who should do more than just contribute money. . . . [t]hey should
			 also actively participate in the design and construction of
			 projects;
		Whereas Iraq’s regional neighbors, in particular, carry a
			 special imperative to bolster reconstruction assistance efforts to Iraq, given
			 the vital importance of a peaceful and secure Iraq to their security interests
			 and overall regional stability; and
		Whereas those countries have prospered in recent years due
			 to the rising price of their oil exports and enjoy expanded government revenue
			 from which funds could be allocated for reconstruction assistance to Iraq: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Iraq’s neighbors
			 and other key international partners should fully carry through on previous
			 pledges of reconstruction assistance to the Government of Iraq, working to
			 mitigate and circumvent, where necessary, potential obstacles to the effective
			 implementation of those pledges; and
			(2)the United States
			 should consider a recommendation proposed by the Iraq Study Group to coordinate
			 United States reconstruction assistance funds, in whatever form they are
			 provided, with funds from international donors and Iraqi participants to help
			 ensure that assistance projects in Iraq are carried out in the most rapid and
			 efficient manner possible.
			
